Matter of 45 Great Jones Apt. Corp. v Tax Commn. of the City of N.Y. (2020 NY Slip Op 00920)





Matter of 45 Great Jones Apt. Corp. v Tax Commn. of the City of N.Y.


2020 NY Slip Op 00920


Decided on February 6, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2020

Acosta, P.J., Richter, Kapnick, Mazzarelli, Moulton, JJ.


10975 152939/18

[*1] In re The 45 Great Jones Apartment Corp. Petitioner-Appellant,
vThe Tax Commission of the City of New York, et al., Respondents-Respondents.


Stroock & Stroock & Lavan LLP, New York (Daniel J. Yost of counsel), for appellant.
Georgia M. Pestana, Acting Corporation Counsel, New York (Shlomit Aroubas of counsel), for respondents.

Judgment, Supreme Court, New York County (W. Franc Perry, J.), entered October 31, 2018, denying the petition to annul a determination of respondent Tax Commission of the City of New York, dated January 31, 2018, which withdrew a Notice of Offer and Acceptance, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent Tax Commission's withdrawal of the Notice of Offer and Acceptance, following an audit that revealed that the reduction of the tax assessment value was based on a faulty estimate of the property's potential rental income, was rational. The language of the offer and the governing rules permitted the withdrawal of an offer for any reason prior to the Tax Commission's approval of the offer (see  21 RCNY 4-12[k][1]). The Tax Commission also rationally concluded that the language of the offer and the applicable rules permitted it to withdraw the offer even after it had been implemented by respondent Department of Finance and then to reinstate the original assessment (id. ).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 6, 2020
CLERK